DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the submission dated 04/07/2022. Claims 1-10 are presented for examination.

Reason for Allowance
2.    Claims 1-10, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Kelts et al. (WO 2018045326) discloses a method for rendering visible data associated with a person on a smartphone for a digital identity function, wherein the digital identity function also includes the display of a digitally stored image.
Bae et al. (US 20220044347) discloses a novel application of colorimetry and other processes techniques to embed data anywhere in a visible portion of a video frame in a manner that it can carry sufficient information for a variety of uses, and be rapidly decoded so that it is useful for triggering tightly-timed events within a receiving device or system. In some example, the data can be embedded in the video by defining a plurality of target regions or areas throughout the video frame. See paragraphs 5-7, 47-50. 
	In contrast, Applicant's claimed invention provides a technique for rendering visible security information of a digitally stored image which has a plurality of pixels and at least one piece of digitally coded security information. The advantage is that no network connection and/or no additional device is required for this purpose. Instead, it is sufficient to depict the digitally stored image using an image reproduction device, for example using a smartphone, a personal digital assistant (PDA) or a handheld device. 	At best, the prior art of record provides the use control devices with software adapted to read and compare the digitally coded security information when a network connection to a database with stored control data is available.
	However, the prior art of record fail to teach determining two mutually complementary color values whose average color value is at least approximately identical to the determined average color value of the pixels allocated to the image region using the processor; and depicting the image region and at least part of the digitally coded security information in a visually perceptible manner using a display element in the image reproduction device, wherein the depicted image region has a first of the mutually complementary color values, and the part of the digitally coded security information is depicted within the image region and has a second of the mutually complementary color values.
Additionally, the features of the explicitly claimed limitations of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability.
Accordingly, the Examiner respectfully submits that the prior art of record fail to teach or suggests all the features as recited in claims 1-10 of the present application. 

Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
05/11/2022